   Case 4:19-mj-00115-DEM Document 1 Filed 08/01/19 Page 1 of 3 PageID# 1
                                                                                      FILFn
                       IN THE UNITED STATES DISTRICT COURT
                                                                                  AU6    1 2019
                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                NEWPORT NEWS DIVISION

UNITED STATES OF AMERICA
                                                          CASE NO.
             vs.

                                                          COURT DATE: August 14,2019
      HELEN VAUGHN

                                 CRIMINAL INFORMATION



                                        CHARGE ONE

                             (Misdemeanor) Ticket No.7024980


THE UNITED STATES ATTORNEY CHARGES:



That on or about May 31,2019, at Langley Air Force Base, Virginia, on lands acquired for the
use ofthe United States, within the special maritime and territorial jurisdiction ofthe United
States and in the Eastern District of Virginia, HELEN VAUGHN,did intentionally steal or
purloin, or knowingly convert to her use or use ofanother, property ofthe Unites States Army
and Air Force Base Exchange Service, to wit: merchandise valued at an amount less than $1000.
(In violation of Title 18, United States Code 641).



                                                             G.ZACHARY TERWILLIGER
                                                             United States Attorney


                                                    BY:
                                                    Jereim
                                                    Spedfm            United States Attomey
                                                     attorney for the United States
                                                    United States Attorney's Office
                                                    Fountain Plaza Three, Suite 300
                                                    721 Lakefront Commons
                                                    Newport News Virginia 23606
                                                    Phone:(757)225-8512
                                                    Email: jeremy.skinner@us.af.mil
                     ^0           received                received
           iSISJilLXy A
         C!FSJ^~                   JUL 31 p 2- 5(,                      ^
           rn^-^BCOUPjn,pp»f                   ^          r:.:' i,c, ni^TRlCT COURT
                                                               i'r,.-     VJ-'V
Case 4:19-mj-00115-DEM Document 1 Filed 08/01/19 Page 2 of 3 PageID# 2
   Case 4:19-mj-00115-DEM Document 1 Filed 08/01/19 Page 3 of 3 PageID# 3


                                CERTIFICATE OF SERVICE


I, Jeremy M.Skinner, hereby certify that on July 31,2019,1 caused a true and correct copy ofthe
foregoing criminal information to be mailed to the defendant, HELEN VAUGHN.




                                                            G.ZACHARY TERWILLIGER
                                                            United States Attomey




                                                   Jeremy
                                                              i^tant United States Attomey
                                                    Cttomey for the United States
                                                   United States Attorney's Office
                                                   Fountain Plaza Three, Suite 300
                                                   721 Lakefront Commons
                                                   Newport News Virginia 23606
                                                   Phone:(757)225-8512
                                                   Email: jeremy.skinner@us.af.mil
